573 F.2d 959
100 L.R.R.M. (BNA) 2027, 85 Lab.Cas.  P 11,052
FOTOMAT CORPORATION, Plaintiff-Appellant,v.NATIONAL LABOR RELATIONS BOARD, John S. Irving, in hisofficial capacity as General Counsel of the National LaborRelations Board, and Bernard Levine, in his officialcapacity as Regional Director of the National LaborRelations Board, Region 8, Defendants-Appellees.
No. 76-2319.
United States Court of Appeals,Sixth Circuit.
April 12, 1978.

Donald F. Woodcock, Thomas A. Cicarella, Calfee, Halter & Griswold, Cleveland, Ohio, for plaintiff-appellant.
William M. Kohner, Region 8, N. L. R. B., Anthony J. Celebreeze, Cleveland, Ohio, William Wachter, Asst. Gen. Counsel for Sp. Litigation, Richard B. Bader, Washington, D. C., for defendants-appellees.
Before WEICK, PECK and KEITH, Circuit Judges.

ORDER

1
Plaintiff-appellant instituted this action in the district court to require disclosure under the Freedom of Information Act by the National Labor Relations Board.  The information sought included, inter alia, the names and addresses of all witnesses interviewed by the Board in the course of its investigation of appellant's objections to a certification election and copies of the statements obtained from such witnesses.  The district court entered an order granting summary judgment to the defendant-appellee, and the present appeal was taken from that order.  The cause has been submitted on the record on appeal and on the briefs and oral arguments of counsel for the parties.


2
Being fully advised in the premises, the Court concludes that the judgment of the district court should be and it hereby is affirmed for the reasons set forth in the opinion of this Court in NLRB v. Hardeman Garment Corp., 557 F.2d 559 (6th Cir. 1977).  See also, Baptist Memorial Hospital v. NLRB, 568 F.2d 1 (6th Cir. 1977); New England Medical Center Hospital v. NLRB, 548 F.2d 377 (1st Cir. 1976).